Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 9, line 16, "Fig. 2B" should be changed to Fig. 3B.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant further defines claim 4 which includes “the first flow sensor including a thin-film flow sensor including a non-conductive fiber…”, while claim 5 further defines “the second flow sensor including a non-conductive fiber having a diameter…and including a conductive film”. Is the Applicant attempting to further define the first flow sensor (claim 4) having a diameter and a conductive film or is it for the second flow sensor as claimed? If it is for the second flow sensor, then does the non-conductive fiber of the first flow sensor have a diameter and a conductive film?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (2001/0039833) (hereinafter Engel).
Regarding claims 1 and 9, Engel teaches an apparatus and method for determining one or more fluid properties of a fluid flowing in a conduit (1), the apparatus comprising: a substrate including a barrier (air resistance body 6) having a first barrier surface and a second barrier surface (see annotated figure below); a first flow sensor to generate a first velocity sensor signal, the first flow sensor (4) located at a first sensor distance from the first barrier surface; and a second flow sensor (5) to generate a second velocity sensor signal, the second flow sensor located at a second sensor distance from the second barrier surface, wherein the first sensor distance and the second sensor distance are selected to disturb the fluid flowing in the conduit (inherent feature due to the air resistance by the body 6) in such a way as to enable determination of the one or more fluid flow properties from the first velocity sensor signal and the second velocity sensor signal.

    PNG
    media_image1.png
    497
    803
    media_image1.png
    Greyscale

Claims 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated	by Allum et al. (2009/0250059) (hereinafter Allum).
Regarding claim 13, Allum teaches a system to monitor a fluid flow direction in a fluid that flows between a patient and ventilator (Fig. 1), the system comprising: a fluid flow direction sensor (bi-directional flow sensor 10, para 0037) including a barrier (flow restrictor 38), the fluid flow direction sensor to detect the fluid flow direction in the fluid (para 0037); and a conduit (18) coupled to the fluid flow direction sensor, the conduit to couple to the patient and the ventilator.
Regarding claim 14, Allum inherently teaches a control system to couple to the fluid flow direction sensor to monitor the fluid flow direction (para 0041).
Regarding claim 15, Allum teaches the fluid flow direction sensor incudes a first sensor and a second sensor separated by the barrier (para 0040-0041).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Wang et al. (2015/0308873) (hereinafter Wang).
Regarding claim 2, Engel teaches a third sensor (7) including a pair of third sensor conductive pins (16, 18) in communication with the plug-type connection (40), but does not explicitly teach the pair of third sensor conductive pins embedded in the barrier and the substrate. Wang teaches the conductive pins (105) of the sensor (102) embedded in the substrate (106). However, it would be obvious to a skilled person to form the connector/support to include a substrate in which the conductive pins are embedded as taught by Wang since such an arrangement would provide a tight connection between the pins and the housing or barrier.
Regarding claim 3, Engel teaches the first flow sensor includes a pair of first sensor conductive pins (13, 15) including a distance between the pair of first sensor conductive pins of 4mm, but does not explicitly teach the distance to be of between about .025 inches and about .035 inches. However, it is nothing more than a matter of design choice and experimental achievement of determining the distance between the pins since such an arrangement would provide a stable support and also sensitive measurement values.
Regarding claim 6, method for making an apparatus to determine a flow direction in a fluid comprising: forming a barrier (6) having a first barrier surface and a second barrier surface (see annotated figure above); locating a first flow sensor (4) a first distance from the first barrier surface, the first flow sensor to generate a first sensor signal; locating a second flow sensor (5) a second distance from the second barrier surface, the second flow sensor to generate a second sensor signal and the first sensor signal and the second sensor signal to be processed to determine the flow direction in the fluid. Engel does not explicitly teach a substrate including the barrier and coupling the first flow sensor and the second flow sensor to the substrate. Wang teaches a substrate (106) and coupling the first flow sensor (102a) and the second flow sensor (102b) to the substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the substrate to include a barrier in the device of Engel since such an arrangement would provide a solid mounting device to support the sensors.
Regarding claim 7, Engel teaches a third sensor (7) including a pair of conductive pins (16, 18) but does not teach aligning the third sensor substantially parallel to the first flow sensor and the second flow sensor, and embedding the pair of third sensor conductive pins in the substrate and the barrier. Wang teaches the conductive pins (105) of the sensor (102) embedded in the substrate (106). However, it would be obvious to a skilled person to form the connector/support to include a substrate in which the conductive pins are embedded as taught by Wang since such an arrangement would provide a tight connection between the pins and the housing or barrier.
Regarding claims 10 and 11, Engel teaches all the claimed features that includes responding to a step function change in a fluid flow direction by generating a first sensor signal from a first flow sensor located in the fluid comprises generating the first sensor signal having a rise time (inherent) and responding to the step function change in the fluid flow direction by generating a third sensor signal from a third sensor located in the fluid, the third sensor signal having a third sensor signal rise time (inherent), but does not explicitly teach the rise time of between about three milliseconds and about five milliseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate a sensor signal having a rise time between 3 ms to 5 ms since such are nothing more than design alternatives that may be derived based on experimental results.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Yajima (5,392,646).
Regarding claim 4, Engel teaches all the claimed features including an axis oriented substantially parallel to the first barrier surface (Fig. 1) except for explicitly teaching the first flow sensor includes a thin-film flow sensor including a non-conductive fiber having a non-conductive fiber axis oriented substantially parallel to the first barrier surface. Yajima teaches a thin-film flow sensor (Fig. 3) including a non-conductive fiber (ceramic pipe 21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt the thin-film sensor arrangement of Yajima for the sensor arrangement of Engel since it is nothing more than an alternative type of sensor that can be produced cheaply and in mass
Regarding claim 5, Engel teaches the non-conductive fiber (ceramic pipe 21, Fig. 3) including a conductive film (22) and the diameter of the fiber to be 15µm, but does not explicitly teach the second flow sensor includes a non-conductive fiber having a diameter of between about .070 and about .120 inches. It would be obvious to a skilled person to design non-conductive fiber having a specific diameter since such a structure would be determined based on it being accommodated in the flow path such that the device would be in a compact form.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Wang as applied to claim 6 above, and further in view of Hutchinson et al. (2008/0258353) (hereinafter Hutchinson).
Regarding claim 8, Engel in view of Wang teach all the claimed features except for explicitly teaching forming a substrate comprises molding the substrate from a polycarbonate to form a unitary structure. Hutchinson teaches molding the substrate from a polycarbonate forming a unitary structure (para 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the substrate by molding polycarbonate material into a unitary structure since such an arrangement would be cheaply manufactured and a mass production would be met.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a method for determining fluid properties that includes recording a sequential plurality of fluid flow sensor readings and a next fluid flow sensor reading following the sequential plurality of fluid flow sensor readings from the first flow sensor signal, generating a curve from a least squares fit to the sequential plurality of fluid flow sensor readings, generating a predicted next data point from the curve, comparing the next fluid flow sensor reading to the predicted next data point and generating a difference between the next fluid flow sensor reading and the predicted next data point and invalidating the next fluid flow sensor reading, if the difference is substantially greater than zero.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naguib et al. (2004/0237645) teach flow directional sensor including a barrier (substrate 90) supporting two conductive hot wire prongs (84). Spandorfer (2016/0136368) teaches a flow sensor provided between a patient and a ventilator. Qian et al. (2015/0309067) teach a sensor having two conductive support rods embedded in the substrate barrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/16/2021